EXHIBIT 10.3

 

CONVERSION/REDEMPTION AGREEMENT

 

This CONVERSION/REDEMPTION AGREEMENT (“Agreement”) is made as of this 7th day of
October, 2004 by and between HARKEN ENERGY CORPORATION, a Delaware corporation
(the “Company”), THE TAIL WIND FUND LTD and SOLOMON STRATEGIC HOLDINGS, INC.
(collectively with The Tail Wind Fund Ltd., “Holders”, and each a “Holder”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Preferred Stock Purchase Agreement (“Purchase
Agreement”) dated as of May 28, 2004 by and between the Company and the Holders,
the Company sold and issued to the Holders on May 28, 2004, among other
securities, an aggregate of 50,000 shares (“Preferred Shares”) of the Company’s
Series L Cumulative Convertible Preferred Stock, liquidation preference $100 per
share, having the rights, designations and preferences set forth in the
Certificate of Designations for such Preferred Shares filed with the Secretary
of State of the State of Delaware on May 28, 2004 (the “Designation”), which
Preferred Shares are convertible into shares of the Company’s Common Stock (the
“Underlying Shares”), in accordance with the terms of the Designation;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Purchase Agreement or Designation, as
applicable;

 

WHEREAS, the Holders still own all of the originally issued Preferred Shares;

 

WHEREAS, the Underlying Shares are registered for resale pursuant to a
registration statement originally filed with the SEC under the Securities Act of
1933, as amended (“Securities Act”), on July 22, 2004 and declared effective
August 17, 2004 (“Registration Statement”); and

 

WHEREAS, in order to induce the Holders to convert their Preferred Shares as set
forth herein, the Company wishes to reduce the Conversion Price under the
Designation pursuant to Section 5(c)(vii) of the Designation for a limited time
in consideration for the terms and conditions contained herein;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Agreement to Convert. Subject to a redemption of such Preferred Shares
pursuant to Section 2 below, each Holder hereby agrees to convert on the
following dates (each an “Installment Date”) at least 20% of the Preferred
Shares originally issued to such Holder: the date which is one (1) Trading Day
following the date hereof, November 2, 2004, December 1, 2004, December 30, 2004
and February 1, 2005, provided that on such applicable Installment Date there
exists Effective Registration. “Effective Registration” means (i) the resale of
all Registrable Securities (as defined in the Registration Rights Agreement) is
covered by an effective registration statement in accordance with the terms of
the Registration Rights Agreement which registration statement is not subject to
any suspension or stop orders; (ii) the resale of such Registrable Securities
may be effected pursuant to a current and deliverable prospectus (including any
applicable prospectus supplements) that is not subject at the time to

 

1



--------------------------------------------------------------------------------

any blackout or similar circumstance; (iii) such Registrable Securities are
listed, or approved for listing prior to issuance, on the Nasdaq National or
Small-Cap Market, the New York Stock Exchange or the American Stock Exchange,
and are not subject to any trading suspension (nor shall trading generally have
been suspended on such exchange or market), and the Company shall not have been
notified of any pending or threatened proceeding or other action to delist or
suspend the Common Stock on any of such markets on which the Common Stock is
then traded or listed; (iv) the requisite number of shares of Common Stock has
been duly authorized and reserved for issuance as required by the terms of the
Purchase Agreement; and (v) the average of the VWAPs for the twenty (20)
consecutive Trading Days immediately preceding the Conversion Date is greater
than $0.25. For clarification, the terms and conditions relating to any
conversion pursuant to this Section 1 are governed by the Designation (at the
reduced Conversion Price as provided in Section 3 (below). Section 5(i) of the
Designation shall not be deemed to restrict or in any way limit the Holder’s
obligation to convert the Preferred Shares pursuant to this Section 1, provided
that no Holder shall have the right to obtain shares of Common Stock under the
Designation to the extent same would cause the Restricted Ownership Percentage
to be exceeded.

 

2. Redemption by Company. In lieu of forcing any conversion pursuant to Section
1 above, the Company shall have the right to redeem for cash on each Installment
Date 20% of the Preferred Shares originally issued to such Holder at a
redemption price (“Installment Redemption Price”) equal to the Liquidation Value
of such Preferred Shares on such Installment Date, provided that the Company
shall deliver to the Holders written notice electing to so redeem in cash at
least twenty (20) Trading Days prior to each such Installment Date on which the
Company is electing to so redeem in cash. Each Holder shall be treated
proportionately with respect to the Company’s election to redeem in cash. To the
extent that any Holder elects not to convert any Preferred Shares pursuant to
Section 1 above as of any Installment Date due to a lack of Effective
Registration, then the Company shall redeem for cash on such Installment Date
20% of the Preferred Shares originally issued to such Holder at a redemption
price equal to the Installment Redemption Price. In the event that the Company
fails to timely issue Underlying Shares to any Holder following a conversion
pursuant to Section 1 above, such Holder shall have the right to elect to have
such Preferred Shares redeemed at the Installment Redemption Price instead. Any
payment of the Installment Redemption Price pursuant to this Section 2 shall be
paid on the applicable Installment Date, or if pursuant to the preceding
sentence, within three (3) Trading Days following demand therefore. If the
Installment Redemption Price is not paid within three (3) Trading Days of the
due date, such amount shall bear interest at the lower of 18% or the highest
rate permitted by law.

 

3. Conversion Price Reduction. Notwithstanding anything contained in the
Designation, pursuant to Section 5(c)(vii) of the Designation, the Company
hereby irrevocably reduces the Conversion Price as defined in the Designation
for the period commencing on the day following the date hereof and ending on
April 30, 2005 to a price equal to $0.52 for the first Installment Date and
thereafter the average of the VWAPs for the twenty (20) consecutive Trading Days
immediately preceding the applicable Conversion Date (“Pricing Period”). Each
VWAP during the Pricing Period shall be appropriately and equitably adjusted in
the event of any stock split, stock dividend, distribution or similar event
consistent with Section 5(c) of the Designation. Contemporaneously with the
execution of this Agreement the Company shall execute and deliver to the Holders
by facsimile and mail, first class, postage prepaid a notice of such reduction
in the form of notice attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

4. Registration Rights.

 

(a) Certain Representations. The Company represents that (i) up to 12,704,250
Underlying Shares issuable upon conversion of the Preferred Shares (whether
pursuant to Section 2 above or otherwise), are registered for resale by the
Holders, (ii) the Registration Statement is effective, and (iii) the resale of
such Underlying Shares may be effected pursuant to the prospectus contained
therein which is not subject to any blackout or similar circumstance. In
addition, the Company shall file a current report on Form 8-K concerning the
facts and material terms of this Agreement within (2) business days of the date
hereof.

 

(b) New Registration Statement for Underlying Shares. If at any time the number
of Underlying Shares issued and issuable upon full conversion of all Preferred
Shares (without regard to any restrictions on beneficial ownership) exceeds 90%
of the number of shares of Common Stock registered under the Registration
Statement, then the Company shall (1) within five (5) Trading Days prepare a new
registration statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of such additional Registrable Securities) covering the
resale of additional Underlying Shares in an amount equal to 130% of the number
of Underlying Shares issued and issuable upon full conversion of the Preferred
Shares at the Conversion Price as of the filing date (without regard to any
restrictions on beneficial ownership), (2) use its best efforts to file such new
registration statement with the SEC as soon as practicable, and (3) cause such
new registration statement to be declared effective as soon as practicable
following such filing. For clarification, the terms and conditions of the
Registration Rights Agreement (including without limitation Section 2(c)(i)
thereof) shall apply to such new registration statement, which shall constitute
a “Registration Statement” thereunder, with the term “Closing Date” referring to
the date on which such 90% threshold is exceeded.

 

(c) New Registration Statement for Warrants. The Company shall register for
resale 130% of the Warrant Shares underlying the Warrants (without regard to any
restrictions on beneficial ownership) in the registration statement that the
Company will be filing pursuant to that certain registration rights agreement
entered into on or about the date hereof between the Company and the Holders in
connection with the Holders’ purchase of the Company’s Series M Cumulative
Convertible Preferred Stock. The terms and conditions of such registration
rights agreement (including without limitation Section 2(c)(i) thereof) shall
apply to the registration of such Warrant Shares, and the Warrant Shares shall
constitute “Registrable Securities” thereunder.

 

5. Miscellaneous.

 

(a) Full Force and Effect. Except as otherwise expressly provided herein, each
of the Purchase Agreement, the Registration Rights Agreement, the Designation
and the Warrants and the other agreements and transactions contemplated thereby
shall remain in full force and effect.

 

(b) Warrants Clarification. In Section 3(a) of the Warrants the words “Exercise
Date” mean the issuance date thereof, and such words shall therefore be replaced
with “issuance hereof”.

 

3



--------------------------------------------------------------------------------

(c) Consent to Jurisdiction Etc. Each of the Company and each Holder agree that
any legal action or proceeding relating to or arising out of or under this
Agreement may be brought in the state or federal courts in the State of New
York, County of New York, and each party accepts with regard to any such action
or proceeding for itself and in respect to its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified U.S. mail, postage prepaid, to it at its addresses
provided in the Purchase Agreement, such service to become effective upon
receipt or five (5) days after such mailing, whichever shall first occur. To the
fullest extent permitted by applicable law, each party hereby waives, and agrees
not to assert, by way of motion, defense, counterclaim or otherwise, in any such
suit, action or proceeding any claim that (i) it is not personally subject to
the jurisdiction of any of the above-named courts by reason of any immunity or
otherwise, (ii) its properties are exempt or immune from setoff, execution or
attachment, either prior to judgment or in aid of execution or (iii) any suit,
action or proceeding so brought is in an inconvenient forum or that the venue of
the suit, action or proceeding is improper or that the subject matter hereof may
not be enforced in or by such courts.

 

(d) Authority. Each party hereto hereby represents and warrants to the other
party that the execution and delivery by such party of this Agreement, and the
performance by such party of its obligations hereunder, have been duly and
validly authorized by such party, with no other action on the part of such party
being necessary. This Agreement has been duly and validly executed and delivered
by such party and constitutes a legal, valid and binding obligation of such
party enforceable against such party in accordance with its terms.

 

(e) Indemnification. Each party hereto hereby agrees to indemnify and hold
harmless the other party against all losses, claims, damages, liabilities, costs
(including without limitation reasonable attorney’s fees) and expenses imposed
or incurred in connection with any breach or misrepresentation hereunder by such
party or any enforcement of this indemnification.

 

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

(g) Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally,
by courier or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the addresses or facsimile numbers set forth in the Purchase
Agreement.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

***Signatures Appear on the Next Page***

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first written above.

 

HARKEN ENERGY CORPORATION By:   /s/ Elmer A. Johnston

Name:

Title:

 

Elmer A. Johnston

Vice President

 

THE TAIL WIND FUND LTD.

By:   TAIL WIND ADVISORY AND MANAGEMENT LTD., as investment manager

 

By:   /s/ David Crook

Name:

Title:

 

David Crook

CEO

 

SOLOMON STRATEGIC HOLDINGS, INC. By:   /s/ Andrew P. MacKellar

Name:

Title:

 

Andrew P. MacKellar

Director

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Conversion Price Reduction Notice

 

HARKEN ENERGY CORPORATION

180 State Street, Suite 200

Southlake, TX 76092

 

VIA FACSIMILE AND FIRST CLASS MAIL

 

October 7, 2004

 

The Tail Wind Fund Ltd.

c/o Tail Wind Advisory and Management Ltd.

Attn: David Crook

1st Floor, No. 1 Regent Street

London, SW1Y 4NS UK

Facsimile: +011 (44) 207-468-7657

 

Solomon Strategic Holdings, Inc.

c/o Andrew P. MacKellar (Director)

Greenlands, The Red Gap

Castletown, IM9 1HB

British Isles

Facsimile: +011 (44) 1624 824191

 

Re: Shares of Series L Cumulative Convertible Preferred Stock (“Preferred
Shares”) of Harken Energy Corporation, a Delaware corporation (the “Company”);
Conversion/Redemption Agreement dated as of the date hereof between The Tail
Wind Fund Ltd. and Solomon Strategic Holdings, Inc. (“Agreement”)

 

Dear Sirs:

 

The Company hereby notifies The Tail Wind Fund Ltd. and Solomon Strategic
Holdings, Inc., constituting all the holders of Preferred Shares, that, pursuant
to Section 5(c)(vii) of the Certificate of Designation for the Preferred Shares
filed with the Secretary of State of the State of Delaware on May 28, 2004
(“Designation”), the Company hereby irrevocably reduces the Conversion Price as
defined in the Designation for the period commencing tomorrow and ending on
April 30, 2005 to a price equal to $0.52 for the first Installment Date (as
defined in the Agreement) and thereafter the average of the VWAPs for the twenty
(20) consecutive Trading Days immediately preceding the applicable Conversion
Date (“Pricing Period”). Each VWAP during the Pricing Period shall be
appropriately and equitably adjusted in the event of any stock split, stock
dividend, distribution or similar event consistent with Section 5(c) of the
Designation. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Designation.

 

Sincerely,

 

HARKEN ENERGY CORPORATION

By:   /s/ Michael Faulkner

Name:

Title:

 

Michael Faulkner

President and CEO

 

Cc: Peter J. Weisman, Esq.